t c memo united_states tax_court ronald lorenzo rolle petitioner v commissioner of internal revenue respondent docket no filed date ronald lorenzo rolle pro_se jeremy d cameron and a gary begun for respondent memorandum opinion nega judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to two dependency_exemption deductions an earned_income_credit a child_tax_credit a child_care_credit and head_of_household filing_status for tax_year background the facts have been deemed established for purposes of this case under rule f petitioner resided in ocala florida at the time he filed his petition petitioner and raina rolle now raina harris ms harris were married date petitioner filed a federal_income_tax return for tax_year claiming head_of_household filing_status petitioner claimed rr-son and rr- daughter as his dependents for tax_year however ms harris filed a separate tax_return for tax_year also claiming rr-son and rr-daughter as her dependents for tax_year petitioner ms harris rr-son and rr-daughter resided together pincite smith trail palm coast florida smith trail residence from approximately date through date petitioner and ms harris separated on or around date rr-son and rr-daughter were in the sole custody of ms harris from august through date ms harris filed a petition for dissolution of marriage in the circuit_court of marion county florida on date on date petitioner’s all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the court refers to minor children by their initials see rule a divorce and custody proceedings were transferred from the circuit_court of marion county florida to the circuit_court of volusia county florida on date petitioner filed a uniform child custody jurisdiction and enforcement act uccjea affidavit in the circuit_court of volusia county however petitioner listed the wrong year on the uccjea affidavit for the period that he ms harris rr-son and rr-daughter resided together at the smith trail residence the circuit_court of volusia county issued a divorce decree for petitioner and ms harris on date the circuit_court of volusia county ordered petitioner and ms harris to each claim one child for federal_income_tax purposes as of tax_year but did not address the issue of tax_year ms harris claimed dependency_exemption deductions for rr-son and rr- daughter for on date the internal_revenue_service mailed petitioner a notice_of_deficiency for tax_year that changed petitioner’s filing_status from head_of_household to single disallowed dependency_exemption deductions for rr-son and rr-daughter disallowed the child_tax_credit disallowed the child_care_credit disallowed the earned_income_credit and determined a deficiency of dollar_figure discussion i burden_of_proof in general the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see sec_152 smith v commissioner tcmemo_2008_229 ii dependency_exemption deductions the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income see sec_151 an individual must be a qualifying_child or a qualifying_relative of the taxpayer to be a dependent sec_152 to be a qualifying_child of the taxpayer an individual must be a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 moreover the individual must have had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements must not have provided over one-half of his or her own support for the taxable_year and must not have filed a joint_return with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins sec_152 an individual meets the age requirements under sec_152 if the individual is younger than the taxpayer claiming the individual as a qualifying_child and i has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins or ii is a student who has not attained the age of as of the close of that calendar_year if two or more individuals can claim the same qualifying_child sec_152 provides a tie-breaker rule if the parents claiming any qualifying_child do not file a joint tax_return together the child is treated as the qualifying_child of i the parent with whom the child resided for the longer period of time during the taxable_year or ii if the child resides with both parents for the same amount of time during the taxable_year the parent with the highest adjusted_gross_income sec_152 in order for a taxpayer to claim a dependency_exemption deduction for a qualifying_relative the claimed individual cannot be the qualifying_child of the taxpayer or any other taxpayer for the taxable_year sec_152 each of the children meets the definition of a qualifying_child for both petitioner and ms harris and so we must apply the tie-breaker rule_of sec_152 rr-son and rr-daughter resided with both petitioner and ms harris from date until date and then solely with ms harris from august through date the children resided with ms harris for the longer period of time during the tax_year so they are qualifying children of ms harris see sec_152 therefore rr-son and rr-daughter cannot be qualifying children or qualifying relatives of petitioner for tax_year and he is not entitled to dependency_exemption deductions for rr-son and rr-daughter for tax_year iii earned_income_credit sec_32 provides an eligible_individual with an earned_income_credit against the individual’s income_tax_liability subject_to a phaseout in sec_32 sec_32 prescribes different percentages and amounts used to calculate the credit the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child as defined by sec_152 and determined without regard to certain sections not relevant here sec_32 c because for the reasons stated above rr-son and rr-daughter are not qualifying children of petitioner for he is not entitled to the earned_income_credit with two qualifying children for although petitioner is not eligible for an earned_income_credit for one or more qualifying children he may be an eligible_individual under sec_32 sec_32 provides that an individual who does not have any qualifying children may be eligible for an earned_income_credit under sec_32 if the individual’s principal_place_of_abode is in the united_states for more than one-half of the taxable_year the individual or if married his spouse has attained the age of but not the age of at the close of the taxable_year and the individual is not a dependent for whom a deduction is allowed under sec_151 sec_32 further sec_32 requires that an individual who is married within the meaning of sec_7703 is eligible for the earned_income_credit only if a joint_return was filed under sec_6013 sec_7703 provides that the determination of whether an individual is married is made at the close of the taxable_year sec_7703 provides that an individual legally_separated from his spouse under a decree of divorce or separate_maintenance is not considered to be married since petitioner and ms harris were married and not legally_separated under a decree of divorce or separate_maintenance at the close of he is considered married under sec_7703 because petitioner and ms harris did not file a joint_return for he is not eligible for the earned_income_credit for an individual with no qualifying children for tax_year see sec_32 iv child_tax_credit subject_to limitations sec_24 allows a child_tax_credit with respect to each qualifying_child of the taxpayer as described in sec_152 for which the taxpayer is allowed a deduction rr-son and rr-daughter are not petitioner’s qualifying children for tax_year therefore petitioner is not entitled to the child_tax_credit for v child_care_credit as pertinent to this case sec_21 allows a taxpayer a tax_credit for certain employment-related_expenses if the taxpayer maintains a household that includes a dependent of the taxpayer as defined in sec_152 who has not attained age sec_21 b a sec_21 provides that if the taxpayer is married at the close of the taxable_year the credit is allowed under subsection a only if the taxpayer and his spouse file a joint_return for the taxable_year an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance is not considered to be married sec_21 because we have determined that petitioner had no qualifying children for tax_year he is not entitled to the child_care_credit for on the basis of this conclusion we need not determine whether petitioner was considered to be married for purposes of sec_21 vi head_of_household filing_status respondent determined that petitioner’s correct filing_status for was single rather than head_of_household sec_1 provides a special tax_rate for for tax_year the tax_rates for single filers and those married_filing_separately are identical for petitioner’s income level therefore the court makes no determination as to whether petitioner’s correct filing_status is single or married_filing_separately an individual who qualifies as a head_of_household as pertinent here sec_2 defines a head_of_household as an individual taxpayer who is not married at the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 since rr-son and rr-daughter are not petitioner’s qualifying children for tax_year for purposes of sec_151 and sec_152 he is not entitled to head_of_household filing_status for conclusion for the reasons discussed herein petitioner is not entitled to the claimed dependency_exemption deductions earned_income_credit child_tax_credit child_care_credit or head_of_household filing_status respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
